Title: [April 1756]
From: Adams, John
To: 



      April 1756. 1 Thurdsday.
      
      
       A very rainy Day. A little Snow.
      
      
       
        
   
   On this day JA wrote a remarkable letter to his classmate Charles Cushing, who was then keeping a school in Newbury, on the choice of a profession. Extracts are printed in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 1:29–30, 32; a complete text is in MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 46 (1912–1913):410–412.


       
      
      

      2. Fryday.
      
      
       Cool and very windy. Drank Tea, and Spent the Evening at Coll. Chandlers.
      
      

      3 Saturday.
      
      
       Dined, Spent the afternoon and drank Tea at Coll. Chandlers.
      
      

      4 Sunday.
      
      
       Heard Mr. Davis of Holden all Day. Spent the Evening at Mr. Putnams.
      
      

      5 Monday.
      
      
       A warm pleasant Day. Drank Tea at Mrs. Paines, came home, lodged with Dr. Upham.
      
      

      6 Tuesday.
      
      
       A fair Day. Drank Tea at Coll. Chandlers, and fixt a Letter for Cushing, Wentworth, Dalton, Lock Locke, my Father, and Dr. Savel.
      
      
       
        
   
   Fix: to set down in writing (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols. and supplement., fix, vb., 5b). None of the six letters enumerated here, the first four of which were addressed to Harvard classmates, has been found.


       
      
      

      7 Wednesday.
      
      
       A fair Morning. Mr. Thayer set out for Coll. Harvard College.
      
      

      8 Thurdsday.
      
      
       Heard Mr. Maccarty preach the Lecture, drank Tea with him, and spent the Evening at Mr. Putnams.
      
       

      9 Fryday.
      
      
       Drank Tea at Coll. Chandlers, spent the Evening at home with My Friend Eliot, lodged with him.
      
      

      10 Saturday.
      
      
       A raw cold day. The man to whom Nature has given a great and Surprizing Genius, will perform Great and Surprizing Atchievments, but a Soul originally narrow and confined, will never be enlarged to a distinguishing Capacity. Such a one must be content to grovel amidst pebles, and Butterflies thro the whole of his Life. By dilligence and Attention, indeed, he may possibly get the Character of a Man of Sence, but never that of a great Man.
      
      

      11 Sunday.
      
      
       Heard Mr. Maccarty preach all Day. Spent the Evening at Mr. Paines, and supped upon fresh Fish with the Coll., Mr. Putnam, Major Gardiner and his Lady. Talking about Law and Pollitics.
      
      

      12 Monday.
      
      
       Signs of Rain. Cleard off about 10. A most beautiful Day. Drank Tea with Coll. Chandler, and spent the Evening, at Major Gardiners, with the Coll., Messrs. Maccarty, Paine, Putnam, Green.
      
      

      12 i.e. 13 Tuesday.
      
      
       A fine morning. A Charming warm Day. Every thing looks gay and lively. The Grass begins to spring, and the sprightly sunbeams gleam upon the houses. The windows are opened, the insects begin to buz, and every thing wellcomes the Joyful Spring.—Went to the Drs. Farm.
      
      

      13 i.e. 14 Wednesday.
      
      
       A pleasant morning. Wheeler drank Tea here. I went with him in the Evening, to Capt. Stearns.
      
      

      14 i.e. 15 Thurdsday.
      
      
       Wheeler and I breakfasted at Mr. Maccarty’s. Went to Mr. Dyers. Very warm. Drank Tea and spent the Evening at Mr. Putnams, in conversation concerning Christianity. He is of Opinion that the Apostles were a Company of Enthusiasts. He says we have only their word, to prove that they spoke with different Tongues, raised the Dead, and healed the Sick &c.
      
      
       
        
   
   Joseph Dyer, “an excentric Character ... who had removed from Boston and lived on a Farm of Mr. Thomas Handcock, Uncle of the late Governor, and kept a Shop” (JA, Autobiography).


       
       
        
   
   Putnam’s religious opinions are described more fully in JA’s Autobiography.


       
      
      

      15 i.e. 16 Fryday.
      
      
       A Stormy Day.
      
      

      16 i.e. 17 Saturday.
      
      
       A Stormy Day.
      
      

      17 i.e. 18 Sunday.
      
      
       A Stormy Day. For these 3 days past there has been a severe N.E. Storm. Heard Mr. Maccarty. Spent the Evening at Major Gardiners.
      
      

      18 i.e. 19 Monday.
      
      
       The Storm continues.
      
      

      19 i.e. 20 Tuesday.
      
      
       A lovely Day after the Storm. Drank Tea at Major Chandlers. Walked with the Coll. to his Saw-mill Farm.
      
      

      20 i.e. 21 Wednesday.
      
      
       Charming Weather. The Fields begin to look verdant. The leaves begin to shew themselves on the apple Trees, and Blossoms on the peach Trees. Drank Tea at Mr. Putnams. Spent the Evening at the Majors.
      
      

      21 i.e. 22 Thurdsday. 
      
      
       Cloudy, black morning. Cleared away very pleasant about 9. Dined at Capt. Stearns’s, with the Officers of the Militia in this Place. Spent the Evening at Mr. Greenes.
      
      

      22 i.e. 23 Fryday.
      
      
       A pleasant Day. I can as easily still the fierce Tempests or Stop the rapid Thunderbolt, as command the motions and operations of my own mind. I am dull, and inactive, and all my Resolution, all the Spirits I can muster, are insufficient to rouse me from this senseless Torpitude. My Brains seem constantly in as great Confusion, and wild disorder, as Miltons Chaos. They are numb, dead. I have never any bright, refulgent Ideas. Every Thing appears in my mind, dim and obscure like objects seen thro’ a dirty glass or roiled water. Drank Tea at the Colonels. Spent the Evening at Mr. Putnams.
      
      

      23 i.e. 24 Saturday.
      
      
       A cloudy morn. All my Time seems to roll away unnoticed. I long to study sometimes, but have no opportunity. I long to be a master of Greek and Latin. I long to prosecute the mathematical and philosophical Sciences. I long to know a little of Ethicks and moral Philosophy. But I have no Books, no Time, no Friends. I must therefore be contented to live and die an ignorant, obscure fellow. A showery Day.
      
      

      24 i.e. 25 Sunday.
      
      
       Astronomers tell us, with good Reason, that not only all the Planets and Satellites in our Solar System, but all the unnumbered Worlds that revolve round the fixt Starrs are inhabited, as well as this Globe of Earth. If this is the Case all Mankind are no more in comparison of the whole rational Creation of God, than a point to the Orbit of Saturn. Perhaps all these different Ranks of Rational Beings have in a greater or less Degree, committed moral Wickedness. If so, I ask a Calvinist, whether he will subscribe to this Alternitive, “either God almighty must assume the respective shapes of all these different Species, and suffer the Penalties of their Crimes, in their Stead, or else all these Beings must be consigned to everlasting Perdition?” Heard Mr. Maccarty. Spent the Evening at the Colonels.
      
      

      25 i.e. 26 Monday.
      
      
       The Reflection that I penned Yesterday, appears upon the review to be weak enough. For 1st. we know not that the Inhabitants of other Globes have sinned. Nothing can be argued in this manner, till it is proved at least probable that all those Species of rational Beings have revolted from their rightful Sovereign.—When I examine the little Prospect that lies before me, and find an infinite variety of Bodies in one Horizon of perhaps two miles diameter, how many Millions of such Prospects there are upon the Surface of this Earth, how many millions of Globes there are within our View, each of which has as many of these prospects upon its own surface as our Planet—great! and marvellous are thy works! &c.
      
       

      26 i.e. 27 Tuesday.
      
      
       We had a few soft, vernal Showers to Day.
      
      

      27 i.e. 28 Wednesday.
      
      
       A cool but pleasant morning. Dined at Mr. Paines. Drank Tea at Mr. Putnams. Walked with him to his Farm. Talked about all Nature.
      
      

      28 i.e. 29 Thurdsday.
      
      
       Fast day. Heard Mr. Maccarty. Spent the Evening at Mr. Putnams. Our proper Business in this Life is, not to accumulate large Fortunes, not to gain high Honours and important offices in the State, not to waste our Health and Spirits in Pursuit of the Sciences, but constantly to improve our selves in Habits of Piety and Virtue. Consequently, the meanest Mechanick, who endeavours in proportion to his Ability, to promote the happiness of his fellow men, deserves better of Society, and should be held in higher Esteem than the Greatest Magistrate, who uses his power for his own Pleasures or Avarice or Ambition.
      
      

      29 i.e. 30 Fryday.
      
      
       A hazy, dull Day. Reading Milton. That mans Soul, it seems to me, was distended as wide as Creation. His Powr over the human mind was absolute and unlimited. His Genius was great beyond Conception, and his Learning without Bounds. I can only gaze at him with astonishment, without comprehending the vast Compass of his Capacity.
      
     